Citation Nr: 0420497	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for hematuria.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for epididymitis.  

6.  Entitlement to service connection for a low back 
disorder.  

7.  Entitlement to service connection for gastrointestinal 
problems to include irritable bowel syndrome (IBS).  

8.  Entitlement to service connection for a right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1984 and a period of active duty for training from 
October 1987 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
September 2000, the RO denied each of the claims as listed on 
the title page of this decision, as well as entitlement to 
service connection for a left ear hearing loss and tinnitus.  
In October 2002, service connection was granted for a left 
ear hearing loss and tinnitus.  Thus, these issues are no 
longer before the Board.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, it is noted that the 
veteran's initial claim for service connection was denied by 
the RO in September 1991, and the veteran was notified in 
October 1991.  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. 
App. 203 (1999).  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied the 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran was notified of his procedural 
appellate rights by an October 1991 letter; however, he did 
not appeal the decision.  

2.  Evidence submitted since the September 1991 rating 
decision bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  There is no competent medical evidence of record of a 
current diagnosis of a sleep disorder.  

4.  A chronic disorder associated with hematuria was not 
shown in active service, nor during the post service years 
thereafter; the probative, competent evidence of record does 
not link the veteran's currently diagnosed kidney problems 
(multicystic kidney disease) to service on any basis.  

5.  A chronic left knee disorder was not shown in active 
service; there is no competent medical evidence of record of 
a current diagnosis of a left knee disorder.  

6.  Epididymitis was not shown in active service, nor during 
the post service years thereafter; the probative, competent 
evidence of record does not link the veteran's currently 
reported right testicle tenderness to service on any basis.  

7.  A low back disorder was not present in service or until 
many years thereafter, and has not been related to service by 
competent medical evidence.  

8.  A chronic GI problem was not shown in active service, nor 
during the post service years thereafter; the competent 
evidence of record does not link the veteran's current 
reported GI conditions, (gastritis with IBS and 
gastroesophageal reflux disease), to service on any basis.  

9.  The veteran's right ear hearing loss is currently 
manifested by auditory thresholds of 10, 10, 15, and 20 
decibels at 1000, 2000, 3000, and 4000 Hertz, respectively, 
and by a speech recognition ability of 100 percent correct.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), (2003).  

2.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

3.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

4.  Residuals of inservice hematuria, to include multicystic 
kidney disease, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

5.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

6.  Residuals of inservice epididimytis were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

7.  A chronic low back disorder, to include mild 
osteoarthritic changes, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).  

8.  A GI disorder, to include gastritis with IBS and 
gastroesophageal reflux, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  

9.  Right ear hearing loss disability was not incurred or 
aggravated during active service, nor may the incurrence or 
aggravation of right ear hearing loss during active service 
be presumed. 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.307, 3.309, 3.385 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004); VAOPGCPREC 7-
2004 (Jul. 16, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of letters to the veteran in 
March 2002 and February 2003 and a statement of the case 
(SOC) in October 2002, as well as by the discussions in the 
September 2000 rating decision and the supplemental statement 
of the case (SSOC) in February 2004.  By means of these 
documents, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In September 2000, prior to the enactment of the 
VCAA, the RO initially denied the claim on appeal.  The 
veteran was not provided VCAA notice until March 2002 or 
thereafter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private outpatient records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Numerous examinations were conducted in September 
2002.  Reports from these examinations are in the claims 
file.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

II.  New and Material

In a September 1991 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder 
noting that the SMRs were negative for any diagnosis or 
symptoms of an acquired neuropsychiatric disorder.  
Additionally, it was noted that no such disorder was shown by 
available evidence to have been manifested to a compensable 
degree within one year of separation from active duty.  The 
veteran was notified of this decision in October 1991 and 
this letter provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The evidence considered at the time of the 1991 denial 
included the veteran's claim, his SMRs, and postservice VA 
treatment records dated from 1990.  A review of the SMRs 
reflects that he was seen on more than once occasion during 
service at the mental health clinic and received counseling 
with no formal mental status description shown nor diagnosis 
made.  The initial session in 1982 was for marital problems.  
The second and third sessions were in 1984.  

Postservice, in 1990, he reported problems coping with 
stress, to include child visitation, employment, and change 
of status with the Army Reserves.  He was not seen by a 
medical doctor but underwent psychological testing at a VA 
facility.  The formal assessment was that he showed features 
of a formal thought disorder.  

In September 1999 the veteran attempted to reopen his claim 
for service connection for a psychiatric disability.  The 
evidence associated with the claims file subsequent to the 
RO's September 1991 decision includes statements and 
testimony by the veteran and additional postservice private 
and VA treatment records.  Additionally, the veteran 
submitted copies of medical treatises pertaining to 
cyclothymic disorder which he printed off of the internet.  

Primarily, the additional medical records reflect continued 
treatment for a psychiatric disorder.  The fact that the 
veteran had a psychiatric disorder for which he received 
treatment was known at the time of the 1991 denial.  Thus, 
records showing continued postservice treatment is not 
considered new and material.  

However, it is noted that in an April 2002 statement, a 
private physician, F. D. S., D.O., stated that the veteran 
had been under his care for psychiatric problems since 
October 1, 2001.  He reported that the veteran carried a 
diagnosis of Cyclothymic Disorder and was taking psychotropic 
medications.  He stated that 

Even though the cause of mental illness 
is obscure most of the time certain 
factors can be identified as catalysts in 
bringing the symptomatology forward.  
[The veteran] relates that his mood 
swings coupled with anxiety began when he 
was in the U.S.A.F.  Therefore, my 
conclusion is that the aggravating 
circumstance for the onset of his mental 
illness was the stress created by the 
nature and ambience of the U.S.A.F.  

The above evidence is new.  It was not previously of record 
at the time of the September 1991 rating decision.  It is not 
cumulative of prior statements because it provides an opinion 
that supports the veteran's claim as to his psychiatric 
disorder.  This evidence is relevant and probative of the 
issue and bears directly and substantially upon the facts 
regarding whether the veteran's currently diagnosed 
psychiatric disorder (cyclothymic disorder)is of service 
origin.  Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue whether the veteran's psychiatric disorder was incurred 
as a result of active service.  Justus, 3 Vet. App. at 513.  

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis and organic disease of the nervous system (to 
include sensorineural hearing loss) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

A.  Sleep Disorder and Left Knee Disorder

Regarding the veteran's claims for service connection for a 
sleep disorder and a left knee disorder, the Board notes that 
a review of the record does not show that the veteran has 
ever received a competent medical diagnosis of these 
conditions.  While the veteran was seen on one occasion 
during service (1983) for a left knee injury after a bicycle 
accident, his injury was described as a bruise and no chronic 
left knee disorder was diagnosed.  He was placed on profile 
for a period of 10 days, and additional treatment is not 
indicated.  Similarly, no postservice left knee complaints 
are indicated and no chronic left knee disorder has been 
diagnosed.  Complaints associated with sleep are not 
indicated in the service medical records (SMRs) or in the 
postservice medical documents.  No chronic sleep disorder has 
been diagnosed.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131; and 
see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current sleep disorder or a left knee disorder, the claims 
must be denied.

Inasmuch as the evidence on file does not show that the 
veteran has current sleep disorder or a left knee disorder 
which may be associated with service, the Board must conclude 
that no additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999), Pond v. West, 12 Vet. App. 341, 346 (1999).  
Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a sleep disorder and for a left knee 
disorder, and they must be denied.  As the preponderance of 
the evidence is against both of these claims, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 
17, 2001).

B.  Disorders as a Residual of Inservice Hematuria and  
Epididymitis, a Low Back Disorder, and a GI Disorder to 
Include IBS

A review of the SMRs reflects that the veteran was treated 
for each of these disorders at least once during service.  
Specifically, it is noted that the veteran was seen for left 
testicle pain in August 1982.  There was no swelling or 
hernia, but he reported tenderness to palpation.  He 
underwent testing which was negative.  In June 1983, he was 
treated for left epididymitis.  He was placed on physical 
profile for one week.  In March 1984 he reported thigh and 
groin pain.  No definite diagnosis was indicated.  

The veteran was seen for lower back pain in January 1983.  He 
denied radiation of pain.  There was no evidence of 
neurological deficit, range of motion with within normal 
limits, and straight leg raise test and deep tendon reflexes 
were within normal limits.  He had some tenderness in his 
lower back muscles.  The diagnosis was low back pain.  In 
February 1983 he reported mid back pain.  There was 
tenderness in the thoracic 6-7 area.  He was on physical 
profile for approximately 2 weeks.  No further treatment 
during service is indicated.  

The SMRs show that the veteran was diagnosed with rectal 
spasm with diarrhea of unknown etiology in March 1982.  In 
June of that year he complained of abdominal pain with 
constipation at times.  No definite diagnosis was provided.  
In February 1984 he reported a history of 4 episodes rectal 
bleeding.  He underwent a proctoscopy which revealed no 
polyps, colitis, or bleeding.  Small internal hemorrhoids 
were noted.  

Blood in the veteran's urine was reported in May 1984.  He 
underwent an intravenous pyelogram (IVP) and a kidney, 
ureter, bladder (KUB) X-ray, both of which were interpreted 
as normal.  He was diagnosed with hematuria of unknown 
etiology.  Subsequently, he underwent a workup, which 
revealed microscopic hematuria.  In August 1984 he attempted 
to undergo a cystoscopy, but the attempt failed, and he was 
admitted to the hospital for approximately 5 days.  At the 
time of admission he voided without symptoms.  He underwent a 
cystoscopy while hospitalized.  This revealed a normal 
urethra with some posterior urethral inflammatory changes.  
The prostate was benign, and the bladder revealed no evidence 
of tumor or stones.  The final diagnosis was hematuria with 
no significant etiology.  

Postservice private and VA records essentially reflect 
treatment for psychiatric complaints.  Occasionally, however, 
the veteran complained of symptoms or history associated with 
the conditions listed above.  For example, VA records show 
that in 1997, he reported back pain.  In 1998, he gave a 
history of polycystic kidneys.  In March 2000 a lumbar spine 
X-ray was interpreted as normal.  In April 2000 he was seen 
for left testicular pain.  An ultrasound was interpreted as 
normal.  A magnetic resonance imaging (MRI) of the lumbar 
spine was also conducted in April 2000 and it showed 
desiccation signal decrease of L4-5 disc.  It was noted that 
this was an "essentially normal examination."  In 2001 he 
reported a history that included GI problems such as 
gastroesophageal reflux disease (GERD) and irritable bowel 
distress.  He again reported multicystic kidneys.  

Numerous VA examinations were conducted in September 2002.  
Upon genitourinary examination the veteran reported having 
multiple medical problems in the mid 1990s.  Testing found 
that he had multicystic kidney disease.  He stated that this 
was first diagnosed in 1996.  He had had no problems with 
this and that his kidneys were functioning at 90 percent.  He 
said that he had 1 episode of hematuria during service, which 
was correlated as due to stress and had not had any hematuria 
since.  He also reported a history of epididymitis after his 
vasectomy in 1985.  Now he got this every 2 years, and he 
reported that he always had some tenderness in the area.  
Inspection of the testicles revealed no obvious 
abnormalities.  His right testicle was diffusely tender with 
palpation.  There was no enlargement of the epididymitis or 
abnormalities in the spermatic cord.  The examiner opined 
that the inservice hematuria had no relation with the kidney 
condition that the veteran had now.  The examiner also opined 
that the epididymitis, which occurred once every 2 years, was 
likely as not secondary to the veteran's 1985 vasectomy.  It 
was noted that he had had a normal scrotal ultrasound in 
2000.  

VA examination of the stomach, duodenum, and peritoneal 
adhesions reflects that the veteran had gained approximately 
20 pounds in the last year.  There were no signs of edema.  
He had diffuse tenderness with palpation of his abdomen.  It 
was soft.  Normal bowel sounds were present with no 
organomegaly.  An upper GI showed GERD.  

VA examination report of the intestines shows that the 
veteran reported that he had gastritis and IBS.  He said that 
he had these problems since 1996.  The examiner noted that it 
appeared that the veteran was treated for gastroenteritis 
during service on one occasion.  The final diagnoses included 
gastritis and IBS and GERD.  The examiner opined that the 
veteran was treated for a gastroenteritis flu type problem 
during service, which was not related to the current IBS or 
gastritis, which had been present since 1996.  

Upon VA orthopedic examination the veteran said that he 
injured his back for the second tie in 1990 while lifting a 
refrigerator.  He said that he might have hurt it one other 
time although he did not remember when.  He reported pain 
with motion.  Flare-ups occurred once every 2 weeks lasting 
for 1 to 2 days.  There was mild limitation of motion or 
functional impairment during periods of flare-ups.  
Examination showed no obvious abnormalities.  He had no 
tenderness with palpation over the spinous processes or the 
paraspinal muscles in the lumbar spine.  It was noted by the 
examiner that MRI in 2000 was negative.  X-ray showed mild 
disc space narrowing and degenerative disc disease (DDD) of 
L4-L5 with mild osteoarthritic changes involving the 
articulating facets at the lumbosacral junction.  The 
examiner opined that the veteran had some low back pain 
during service but had significant back injury after 
discharge.  The examiner felt that the veteran's low back 
problems were due to the injury that he had after service.  

Subsequently dated private treatment records pertain to 
psychiatric complaints and symptoms.  Similarly, the 
veteran's testimony at a personal hearing in March 2004 
primarily concerned his claim as to his psychiatric 
condition.  

While the veteran contends that service connection is 
warranted for disorders associated with hematuria and 
epididymitis, a low back disorder, and GI disorders to 
include IBS, the competent medical evidence does not support 
his claims.  Although the SMRs reflect that the veteran was 
treated for these conditions during service, no chronic 
disorders associated with his inservice treatment were 
diagnosed.  Various VA examinations were conducted in 2002 to 
determine if there was a nexus between his inservice 
treatment and current findings.  In each case, as summarized 
above, the VA examiner opined that current conditions 
(multicystic kidney disease, tender testicles, and gastritis 
with IBS and GERD) were unrelated to service.  In each case, 
the examiner noted that a review of the claims file had been 
made prior to the examination and prior to the conclusions 
reached.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the VA specialists who 
reviewed the record and concluded that the veteran's 
inservice complaints do not support a diagnosis of residuals 
associated with hematuria, epididymitis, a low back disorder, 
or a GI disorder.  The Board finds the opinions of the 
September 2002 examiners to be persuasive and supported by 
the examination findings.  For example, it was noted by the 
examiners that the veteran kidney disease was first diagnosed 
in 1996 and that his epididymitis was more likely due to a 
vasectomy which was conducted during a period when the 
veteran was not on active duty.  His 2000 ultrasound was 
normal.  As to his low back, the examiner noted that the 
inservice back problem was minor not resulting in a chronic 
disorder which was more likely due to postservice injuries.  
His inservice GI problem was of a flu like variety and 
unrelated to postservice GI conditions.  

C.  Right Ear Hearing Loss

The Board notes that the veteran was recently awarded service 
connection for left ear hearing loss and for tinnitus.  The 
veteran claims service connection is warranted for hearing 
loss in the right ear.  

Service medical records do not show hearing loss in service.  
However, during active service, the veteran was an aircraft 
maintenance specialist.  At the September 2002 VA audiometric 
examination, the examiner opined that the veteran's decline 
in hearing and his tinnitus were due to inservice noise 
exposure.
  
On the audiological evaluation in September 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
20






Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this regard, it should be pointed 
out that impairment in hearing acuity is not considered a 
disability for purposes of an award of service connection 
unless audiometric test results, including speech recognition 
scores, have reached a certain level. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

After a thorough review of the record, the Board finds that 
the veteran does not have a right ear hearing loss disability 
for service connection purposes.  As noted above, a September 
2002 VA audiological evaluation disclosed pure tone 
thresholds of less than 40 decibels at the pertinent 
frequencies, and thresholds of 26 decibels or greater at less 
than three of the pertinent frequencies for both ears.  
Furthermore, word recognition ability as measured during the 
veteran's September 2002 VA examination was greater than 100 
percent in both ears.  Thus, the foregoing examination 
results establish that the veteran's hearing loss is not to 
the degree required to establish the presence of a disability 
for service connection purposes.

In conclusion, the Board has determined that the 
preponderance of the evidence is against the veteran's claims 
for service connection for right ear hearing loss disability. 
In so concluding, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable. See 38 U.S.C.A. § 
5107(b). 

The Board acknowledges that the VA examiner's opinion relates 
the veteran's right ear hearing loss to noise exposure and 
that it is certainly plausible that such hearing loss is 
related to noise exposure in service.  The Board reminds the 
veteran, however, that hearing loss must be of a certain 
severity before service connection for that disability may be 
granted.  In the future, if his right ear hearing loss 
increases in severity, the veteran is invited to refile a 
claim of service connection for that disability.

Reasonable Doubt

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; to this extent only, the appeal is granted.  

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to service connection for hematuria is denied.  

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for epididymitis is denied.  

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for gastrointestinal 
problems to include IBS is denied.  

Entitlement to service connection for a right ear hearing 
loss is denied.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a psychiatric disorder.  In 
light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

Moreover, at this hearing, the veteran reported that he was 
receiving Social Security Disability due to his psychiatric 
disorder, these records have not been obtained.

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  In this 
case, a VA examiner has not sufficiently evaluated the 
veteran's condition nor provided an opinion as to whether any 
current psychiatric disorder is related to service.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:
:
1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact Social 
Security Administration and request 
copies of the veteran's Social Security 
award determination and all medical 
records pertaining to such award.

3.  After completion of #1-2 above, the 
VBA AMC should arrange for a VA 
examination to determine the nature and 
severity of the veteran's psychiatric 
disorder(s).  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.    The examiner is 
request to provide an opinion as to 
whether it is as least as likely as not 
that any psychiatric disorder(s) found is 
of service origin.  Any opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale 
and should address the service medical 
records and the post-service medical 
evidence.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issue of service connection for a 
psychiatric disorder.  If the benefit 
requested is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claims, which have not been 
previously provided in the statement of 
the case or SSOC.  A reasonable period of 
time for a response should be afforded.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



